Exhibit 10.1

LOGO [g207907img_ex101.jpg]

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made and entered as of this 6th
day of July, 2011, by and between MARSHALL T. LEEDS, a resident of the State of
Florida (“Executive”), and SUMMIT FINANCIAL SERVICES GROUP, INC., a Florida
corporation (the “Company”).

1. POSITION AND DUTIES; EXTENT OF SERVICES.

1.1 POSITION AND DUTIES. The Company hereby enters into this Agreement to
evidence and provide for the employment of Executive as Chairman of the Board,
Chief Executive Officer, and President of the Company. Consistent with the
policies, guidelines, and directives established or promulgated by the Board of
Directors of the Company (the “Board”), Executive shall be in complete charge of
all operations of the Company, with authority and responsibility for formulating
and directing the implementation of policies for the management of such
operations. Executive shall only be required to report directly to the Board.
Executive agrees to serve, without additional compensation, in a similar
executive capacity with subsidiaries of the Company and in such other executive
capacities as may be designated by the Board consistent with the positions,
responsibilities, and authority of Executive hereunder.

1.2 EXTENT OF SERVICES. Executive agrees to devote his full working time,
energy, and skill to the business of the Company and to the promotion of the
Company’s interests and to discharge his duties in good faith.

2. TERM.

The term of this Agreement (the “Initial Term”) shall commence on January 1,
2012 (the “Commencement Date”) and, unless Executive’s employment is earlier
terminated pursuant to Section 7 of this Agreement, shall continue to
December 31, 2016, and shall be automatically renewed for successive one-year
terms unless either party notifies the other in writing of its election not to
renew at least six months prior to the scheduled termination of the Initial Term
or any renewal term. For purposes of this Agreement, the “Initial Term” and all
renewal terms shall constitute the “Term” This Agreement may be earlier
terminated only in accordance with Section 7 hereof. Unless otherwise
specifically provided herein, the provisions of this Agreement shall be
applicable as of the Commencement Date.

3. COMPENSATION.

3.1 BASE SALARY. The Company shall pay Executive a base annual salary (the “Base
Salary”) of Five Hundred Thousand Dollars ($500,000.00), which amount will
increase yearly during the Term by the greater of (a) 3.0% or (b) the applicable
yearly percentage increase in the Consumer Price Index, all items, as published
by the United

 

1



--------------------------------------------------------------------------------

States Department of Labor); provided, however, that in no event shall the Base
Salary be increased more than 5.0% of the previous year’s Base Salary per annum
All Base Salary shall be paid in equal periodic installments in accordance with
the Company’s normal payroll schedule, but in no event less frequently than
monthly.

3.2 PERFORMANCE BONUS. In addition to the Base Salary, Executive shall be
entitled to a bonus equal to 10% of Earnings (the “Performance Bonus”). For
purposes of this Agreement, “Earnings” shall be defined to mean the Company’s
consolidated pre-tax income before the deduction of (i) non-cash expenses,
including, without limitation, depreciation expense, amortization expense,
imputed interest expense and earned stock expense (other than the earned stock
expense attributable to the options issued under Section 3.6 hereunder), and
(ii) the accrual for the Performance Bonus (Earnings, as defined above shall
also be referred to hereunder as “Adjusted EBITDA”). The Performance Bonus shall
be paid to Executive within 2  1/2 months of the end of the Company’s fiscal
year in which the applicable calendar year ends based upon audited financial
results. The aforementioned notwithstanding, the Performance Bonus will not be
paid on that portion of Adjusted EBITDA that exceeds the following amounts (the
“Adjusted EBITDA Cap”), with respect to each referenced year:

 

Year

   Adjusted
EBITDA Cap  

2012

   $ 5,000,000   

2013

   $ 6,000,000   

2014

   $ 7,000,000   

2015

   $ 8,000,000   

2016

(and for calendar years subsequent to 2016 during the Term)

   $ 9,000,000   

In the event of an Acquisition, as defined below, each of the Executive and the
Company agree to exclude from the yearly Adjusted EBITDA calculation an amount
equal to the earnings before interest, taxes, depreciation and amortization
generated by the acquired entity for the twelve months immediately preceding the
consummation of the Acquisition. In addition, the Executive agrees that any
earned stock amortization associated with the issuance of common stock or common
stock equivalents as part of the Acquisition consideration will not be added
back for purposes of calculating Adjusted EBITDA. For purposes of this
Section 3.2, an “Acquisition” shall be defined to mean the acquisition by the
Company, either directly or indirectly through an entity controlled by the
Company, of all or substantially all of the assets, or a controlling equity
interest, of a business enterprise with gross revenues for the twelve months
prior to the consummation of such acquisition of $10 million or more.

The Performance Bonus is being granted pursuant to the terms of the Company’s
2006 Incentive Compensation Plan, previously approved by the

 

2



--------------------------------------------------------------------------------

Company’s shareholders, and as it may be amended from time to time or any
successor plan ( (the “Plan”). To the extent that any Performance Bonus payments
exceed the maximum amount permitted to be paid to an individual in a calendar
year under the Plan, such excess amount shall be deemed paid as a bonus not
subject to the Plan.

3.3 COMMISSIONS. Executive shall be entitled to receive commissions and fees
generated by him as a registered representative. Such commissions and fees shall
be paid in the manner in which such fees are normally and customarily paid to
those registered representatives licensed with Summit Brokerage Services, Inc.,
at the rate of 90% (ninety percent) less applicable ticket charges and other
clearing fees.

3.4 EXECUTIVE COMMITTEE OPTIONS. Executive shall be entitled to receive the same
number of options (including based on years of service), on the same terms, as
granted to other members of the Company’s Executive Committee pursuant to the
Board’s direction, for services provided as a member of the Executive Committee,
at year end for their service during the year then ended (“Executive Committee
Options”). The options shall have an exercise price no less than the fair market
value of the Company’s Common Stock as of the date of grant.

3.5 OTHER BONUSES/ COMPENSATION. Executive shall be entitled to such other
compensation (including, but not limited to, bonuses, salary increases and
non-cash compensation) as the Board may from time to time determine.

3.6 STOCK OPTIONS. In addition to any options issuable under Section 3.4 above,
the Company hereby grants to Executive on July 6, 2011, the date of execution of
this Agreement, options (the “Stock Option”) to acquire five percent (5%) of the
total issued and outstanding shares of common stock of the Company (“Common
Stock”) as of the date of execution of this Agreement; which total issued and
outstanding shares of Common Stock for purposes hereunder shall be deemed to be
26,091,666. The exercise price per share for the Stock Option will be equal to
the greater of (i) the closing price of the Company’s common stock on the
execution date or (ii) $0.75. The Stock Option will be exercisable for a
seven-year (7) period and vest equally over a five-year period of time beginning
on December 31, 2012; provided, however, that the Stock Options will vest in
their entirety upon a Change of Control as defined herein under Section 7.6, but
only to the extent that such a Change of Control is not the result of a
bankruptcy of the Company. The Stock Option is to be evidenced by a stock option
agreement with such additional terms as are customary.

3.7 STOCK OPTION TAX LIABILITY. The Company hereby confirms that it will pay all
of the Executive’s income tax liability in connection with: (i) the option for
2.8 million shares granted to Executive on January 14, 2010 with a current
exercise price of $0.50; (ii) 2.8 million deferred stock shares granted on
January 14, 2010; (iii) 1,410,504 stock options granted as of January 1, 2007,
one-half of which are exercisable at $0.32 and one-half of which are exercisable
at $0.35; and (iv) any other options for which the Company has previously
contractually agreed to reimburse Executive for such income tax expense
(collectively the equity awards described in (i) through (iv) above shall be
referred to as the “Common Stock Equivalents”). Such liability must be directly
related to Executive’s income tax liability in connection with the Common Stock
Equivalents (the “Common Stock Equivalent Tax Liability Payment”); provided,
however, that the Company’s obligation to pay such tax shall not exceed the
amount of the tax benefit the

 

3



--------------------------------------------------------------------------------

Company receives as a direct result of the compensation Executive receives or is
deemed to receive in connection with the Common Stock Equivalents. Coverage of
such tax by the Company shall be made in the form of a bonus to the Executive,
which will be also subject to the same tax coverage by the Company, up to a
maximum amount of the Company’s tax benefit derived from such bonus.

Notwithstanding anything to the contrary contained in this Section 3.7, for
purposes of this Section 3.7, the tax benefit the Company receives with respect
to any exercise or delivery of the Common Stock Equivalents shall be
(i) computed prior to any other deductions taken by the Company resulting from
the exercise or delivery of any other common stock equivalents by persons other
than the Executive, and (ii) determined based not only on the Company’s taxable
income in the year of such exercise or delivery but also based on available tax
carrybacks and carryforwards (but only to the extent such carryforwards are
actually realized by the Company). The amount of the total tax liability of the
Executive after the gross up, as provided above, (and, therefore, the Company’s
liability, up to a maximum of the tax benefit to the Company in connection with
the foregoing) shall be calculated by the Company at the time a tax liability is
incurred by the Executive pursuant to the following convergence formula
recognized by the Internal Revenue Service as applicable to calculating such tax
liability: I divided by (1 – x) multiplied by x (where “I” is the amount deemed
compensation pursuant to the delivery of the Shares and where “x” is the
Grantee’s highest marginal income tax bracket). For example, assuming the
compensation resulting from delivery of the Shares is $1,000,000, and the
Grantee is in the 40% tax bracket, the calculation for the total tax liability
would be as follows:

 

Income (I) x .40(x)    = amount of tax liability         1 - .40 (x)
$1,000,000 x .40  =  $1,000,000 x .40  = $666,666.67 (total tax liability)
        1 - .40                            .60

In the event of the utilization of tax carryforwards, Executive shall be paid
pursuant to the formula above for any year in which any carryforward is
realized, with such payment being made to Executive by the due date (including
extensions) for the filing of the Company’s tax return.

To the extent that the exercise and/or delivery of any Common Stock Equivalents
results in income to Grantee for federal or state income tax purposes in excess
of the Company’ s tax liability to Grantee, as described in 3(i) and (ii) above,
Grantee shall deliver to the Company at the time of such delivery, such amount
of money as the Company may require to meet its withholding obligation under
applicable tax laws or regulations, and, if Grantee fails to do so, the Company,
may in its sole discretion, among other things, withhold from any cash or stock
remuneration then or thereafter payable to Grantee any tax required to be
withheld by reason of such resulting compensation income.

Notwithstanding anything to the contrary contained in this Section 3.7, for
purposes of this Section 3.7, the tax benefit the Company receives with respect
to any payment made by the Company pursuant to this Section 3.7 shall be
determined solely with respect to the fiscal year of the Company in which the
exercise or delivery of the Common Stock Equivalents giving rise to such
payment, occurs.

 

4



--------------------------------------------------------------------------------

The obligations of the Company to reimburse Executive under this Section 3.7
shall survive the termination of this Agreement.

4. BENEFITS.

During Executive’s employment hereunder, Executive shall: (a) be eligible to
participate in employee fringe benefits and any pension or profit sharing plans
that may be provided by the Company for executive employees in accordance with
the provisions of any such plans, as the same may be in effect from time to
time; (b) be eligible to participate in any medical and health plans or other
employee welfare benefit plans that may be provided by the Company for its
executive employees in accordance with the provisions of any such plans, as the
same may be in effect from time to time; (c) be entitled to annual paid vacation
in accordance with Company policy that may be applicable to executive employees
from time to time; and (d) be entitled to sick leave, sick pay, and disability
benefits in accordance with any Company policy that may be applicable to
executive employees from time to time.

Without limiting the provisions of the foregoing paragraph, the Company also
shall: (a) provide to Executive a monthly non-accountable automobile allowance
of One Thousand, Five Hundred Dollars ($1,500.00) to be used by Executive to
purchase, lease, rent and/or maintain (in Executive’s discretion) an automobile;
(b) provide to Executive a mobile telephone and mobile telephone service;
(c) reimburse Executive for normal and customary expenses and other reasonable
expenses incurred by Executive in connection with or related to the Company’s
business (or the advancement or development thereof). Executive shall submit
appropriate records relating to such expenses to receive reimbursement from the
Company for such expenses, in accordance with the Company’s policy for senior
executive officers; the Company acknowledges that an extensive amount of
business related travel may be required by Executive to perform his duties
hereunder.

In addition, Company shall fund for the benefit of Executive: (a) up to $10,000
per year for the purchase of disability insurance (over and above any other
amounts already provided as an employee if the Company) and (b) up to $10,000
per year for the purchase of term life insurance, the proceeds of which would be
payable to any beneficiary so designated by the Executive.

Notwithstanding anything herein to the contrary or otherwise, except to the
extent any expense or reimbursement described in Section 4 or 8.1 does not
constitute a “deferral of compensation” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended and the regulations thereunder
(“Code Section 409A”), any expense or reimbursement described in this Section 4
or 8.1 shall meet the following requirements: (i) the amount of expenses
eligible for reimbursement provided to Executive during any calendar year will
not affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to Executive in any other calendar year, (ii) the reimbursements for
expenses for which Executive is entitled to be reimbursed shall be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred, (iii) the right to payment or reimbursement
or in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit, and (iv) the reimbursements shall be made pursuant to objectively
determinable and nondiscretionary Company policies and procedures regarding such
reimbursement of expenses.

 

5



--------------------------------------------------------------------------------

5. CONFIDENTIAL INFORMATION; NON-SOLICITATION; NON-COMPETITION.

5.1 CONFIDENTIAL INFORMATION. The Executive hereby acknowledges and agrees that
in the course of his employment he will acquire knowledge and will have access
to information, whether in written, oral or other form, regarding the business
operations of the Company, much of which will be confidential. The following
types of information shall be deemed confidential for the purposes of this
Agreement (“Confidential Information”): specific information concerning
prospective employees, independent registered representatives and customers of
the Company; existing employees, independent registered representatives and
customers of the Company; other individuals and businesses with whom the Company
does business; proprietary information; trade secrets; financial and corporate
records; operational, sales, promotional, and marketing methods and techniques;
computer programs, including source codes and/or object codes; and/or any other
proprietary, competitive, sensitive, or technical information or secrets
developed with or without the help of the Executive. Other information,
knowledge, know-how, and techniques which the Company designates as confidential
shall also be deemed Confidential Information for purposes of this Agreement,
except information which the Executive can demonstrate came to his attention
prior to disclosure thereof by the Company, or which, at or after the time of
disclosure by the Company to the Executive, became a part of the public domain
through lawful publication or communication by others.

5.2 NONDISCLOSURE. During the term of his Employment under this Agreement, the
Executive shall not disclose or use any Confidential Information for any reason
other than furtherance of the Company’s business. Moreover, the Executive shall
not, during the term of his employment or at any time thereafter, except as duly
authorized by the Company or otherwise provided by this Section 5, either
directly or indirectly, communicate, publish, disclose, divulge, or use, or
authorize anyone else to communicate, publish, disclose, divulge, or use, for
the benefit of himself or any other person, persons, partnership, association,
corporation, or other entity, any Confidential Information which may be
communicated to the Executive or of which the Executive may be apprised by
virtue of his employment with the Company. Notwithstanding the foregoing,
nothing hereunder shall prohibit the disclosure of Confidential Information by
the Executive if required under applicable law, court order or subpoena,
provided the Executive gives the Company as much notice as practicable
concerning such disclosure in order that the Company may contest any such
disclosure or seek a protective order.

5.3 NON-SOLICITATION OF CUSTOMERS, EMPLOYEES OR INDEPENDENT REGISTERED
REPRESENTATIVES. The Executive specifically acknowledges that he will have
access to specific Confidential Information, including, without limitation,
lists of prospective and existing customers, employees and independent
registered representatives of the Company. The Executive agrees that during the
Term (including any extensions, renewals or substitutions thereof), and
continuously for a period of twenty-four (24) months commencing upon the end of
the Term or any other termination of the Executive’s employment under this
Agreement, regardless of the cause for termination, the Executive shall not,
except as otherwise

 

6



--------------------------------------------------------------------------------

approved in writing by the Company, individually, or jointly with others, either
for himself, or on behalf of, through or in conjunction with, any other person,
persons, partnership, association, corporation, or other entity:

(a) Divert or attempt to divert or solicit any prospective or existing customer
of the Company, the identity of which the Executive had knowledge of during the
Term, to any competitor by direct or indirect inducement or otherwise; or

(b) Employ or hire or seek to employ or hire any person, other than Executive’s
administrative assistant, who is at that time an employee or independent
registered representative of the Company, or of any affiliate of the Company, or
otherwise directly or indirectly induce or solicit any such person to leave his
or her employment or association with the Company.

5.4 NON-COMPETITION. The Executive agrees that, except as otherwise approved in
writing by the Company or as otherwise provided in this Subsection 5.4, the
Executive shall not, during the Term (including any extensions, renewals or
substitutions thereof), and continuously for a period of twenty-four (24) months
commencing upon the end of the Term or any other termination of the Executive’s
employment under this Agreement, regardless of the cause for termination,
individually, or jointly with others, either for himself, directly or
indirectly, or on behalf of, through or in conjunction with any other person,
persons, partnership, association, corporation, or other entity, own, maintain,
operate, engage in, or have any interest in any business enterprise whose
principal business purpose is the sale of financial products through a network
of independent registered representatives in the State of Florida, and shall not
directly or indirectly act as an officer, director, employee, partner,
contractor, consultant, advisor, principal, agent, or proprietor, or in any
other capacity for, nor lend any assistance (financial, managerial, consulting
or otherwise) to or cooperate with, any such business enterprise; provided,
however, that such provision shall not apply to the Executive’s ownership of
Common Stock of the Company or the acquisition by the Executive, solely as an
investment, of securities of any issuer that is registered under Section 12(b)
or 12(g) of the Securities Exchange Act of 1934, as amended, and that are listed
or admitted for trading on any United States national securities exchange or
that are quoted on the National Association of Securities Dealers Automated
Quotations System, or any similar system or automated dissemination of
quotations of securities prices in common use, so long as the Executive does not
control, acquire a controlling interest in or become a member of a group which
exercises direct or indirect control of more than two percent (2%) of any class
of capital stock of such corporation. The restrictions of this Subsection 5.4
shall not apply in the event Executive’s employment is terminated by the Company
without Cause or by the Executive for Good Reason and in either such case the
Executive does not accept severance of any kind from the Company in connection
with such termination, as also provided in Section 7.4 below. The aforementioned
notwithstanding, the 24-month non-compete period described herein shall not
apply if the Company decides, pursuant to Section 2 hereof, not to renew this
Agreement effective when the Term ends on December 31, 2016 or such other
renewal anniversary date as more fully described in Section 2 herein.

5.5 REASONABLE RESTRICTIONS. THE EXECUTIVE AGREES AND ACKNOWLEDGES: (a) that the
geographical and time limitations contained in this Section 5 are reasonable and
properly required for the adequate protection of the

 

7



--------------------------------------------------------------------------------

business interests of the Company; and (b) that the restrictions contained in
this Section 5 (including without limitation the length of the term of the
provisions of this Section 5) are not overbroad, overlong, or unfair and are not
the result of overreaching, duress or coercion of any kind. The Executive
further acknowledges and confirms that his full, uninhibited and faithful
observance of each of the covenants contained in this Section 5 will not cause
him any undue hardship, financial or otherwise, and that enforcement of each of
the covenants contained herein will not impair his ability to obtain employment
commensurate with his abilities and on terms fully acceptable to him or
otherwise to obtain income required for the comfortable support of him and his
family and the satisfaction of the needs of his creditors. The Executive
acknowledges and confirms that his special knowledge of the business of the
Company is such as would cause the Company serious injury or loss if he were to
use such ability and knowledge to the benefit of a competitor or was to compete
with the Company in violation of the terms of this Section 5. It is agreed by
the Executive that if any portion of the restrictions contained in this
Agreement are held to be unreasonable, arbitrary, or against public policy, then
the restriction shall be considered divisible, both as to the time and to the
geographical area, with each month of the specified period being deemed a
separate period of time, and each county or portion thereof of the specified
area being deemed a separate geographical area, so that the lesser period of
time or geographical area shall remain effective, so long as the same is not
unreasonable, arbitrary, or against public policy. The parties hereto agree that
in the event any court of competent jurisdiction determines the specified period
or the specified geographical area of the restricted territory to be
unreasonable, arbitrary, or against public policy, a lesser time period or
geographical area which is determined to be reasonable, non-arbitrary, and not
against public policy may be enforced against Executive.

5.6 CONTINUITY OF RESTRICTIONS. If the Executive shall violate any of the terms
or covenants contained herein, and if any court action is instituted by the
Company to prevent or enjoin such violation, then the period of time during
which the terms or covenants of this Agreement shall apply, as provided in this
Agreement, shall be lengthened by a period of time equal to the period between
the date of the initial breach of the terms or covenants contained in this
Agreement, whether or not the Company had knowledge of the breach, and the date
on which the decree of the court or arbitrating authority disposing of the
issues upon the merits shall become final and not subject to further appeal.

5.7 BOOKS AND RECORDS. All notes, data, reference material, sketches, drawings,
memoranda, files, documents, specifications and any records in any way relating
to any of the Confidential Information or to the Company’s business, whether
prepared by the Executive or otherwise coming into the Executive’s possession,
shall remain the exclusive property of the Company and shall not be removed from
the premises of the Company under any circumstances whatsoever without the prior
written consent of the Company. Upon the request of the Company, or absent such
request, upon the termination of the Executive’s employment with the Company for
any reason, the Executive shall immediately return to the Company all such
property, materials and any and all copies thereof in the Executive’s
possession.

The Company specifically acknowledges and agrees, however, that the Executive
and his assistant have kept and will continue to keep diverse property of a
purely personal nature on the Company’s premises, including, without limitation,
notes, data, reference material, memoranda, files, documents and records
concerning the personal matters of each of them, unrelated to the Company’s
business, as well as furnishings, decorative

 

8



--------------------------------------------------------------------------------

items, works of art, collections, trophies and memorabilia not belonging to the
Company (collectively, “Personal Property”). The Company further acknowledges
and agrees that it has and shall not have hereafter any right, title or interest
in any item of Personal Property, and that all such Personal Property shall
remain subject to the absolute and exclusive rights of each of the Executive and
his assistant to control, use, retain, move, remove or otherwise dispose of the
Personal Property respectively belonging to each of them. Without limiting the
generality of the foregoing, the Company acknowledges and agrees that all of the
contents of the Executive’s office on the Commencement Date, other than
Confidential Information, are and shall remain Executive’s Personal Property.

5.8 DEFINITION OF COMPANY. Solely for purposes of this Section 5, the term
“Company” also shall include any existing or future subsidiaries of the Company
that are operating during the time periods described herein and any other
entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company during
the periods described herein.

5.9 INDEPENDENT COVENANTS. All of the covenants in this Section 5 are intended
by each party hereto to be, and shall be construed as, an agreement independent
of any other provision in this Agreement, and the existence of any claim or
cause of action of Executive against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of any covenant in this Section 5.

5.10 SURVIVAL. The provisions of this Section 5, as applicable, shall survive
the Term and any other termination of Executive’s employment under this
Agreement.

6. REMEDIES; INJUNCTION. The Executive agrees that a violation or a breach of
the terms, covenants, or provisions contained in this Agreement would cause
irreparable injury to the Company, and that the remedy at law for any violation
or breach would be inadequate and would be difficult to ascertain, and
therefore, in the event of the violation or breach, or threatened violation or
breach of any such terms, covenants, or provisions contained in this Agreement,
the Company shall have the independent right to enjoin the Executive from any
threatened or actual activities in violation thereof. The Executive hereby
consents to the jurisdiction of any court of competent jurisdiction and agrees
that temporary and permanent injunctive relief may be granted in any proceedings
which might be brought to enforce any such terms, covenants, or provisions
without the necessity of proof of actual damages or the posting of a bond. In
the event the Company does apply for such an injunction, the Executive shall not
raise as a defense thereto that the Company has an adequate remedy at law.

7. TERMINATION OF EMPLOYMENT.

7.1 TERMINATION FOR CAUSE. The Company shall at all times have the right, upon
written notice to the Executive, subject to the Executive’s ability to cure, to
terminate Executive’s employment under the Agreement for Cause. For purposes of
this Agreement, the term “Cause” shall mean: (a) an action or omission of the
Executive which constitutes a material breach of, or failure or refusal (other
than by reason of his disability) to perform his duties for which he was hired;
(b) commission of any act which

 

9



--------------------------------------------------------------------------------

involves fraud, embezzlement, misappropriation of funds, or breach of fiduciary
duty in connection with the performance of his duties as an employee of the
Company; or (c) gross negligence in connection with the performance of the
Executive’s duties hereunder. Any of the aforesaid may be cured by Executive, if
curable, if cured within thirty (30 days) (or one hundred and twenty (120) days
in the case of an action brought by a regulatory body) after written receipt by
the Executive of written notice of the same. Any termination for Cause shall be
made in writing to the Executive, which notice shall set forth in detail all
acts or omissions upon which the Company is relying for such termination, and as
to whether the Company believes such acts or omissions are not capable of being
cured, and the effective date of such termination. In the event such acts or
omissions are capable of being cured, the effective date of termination must be
at least thirty days (or one hundred and twenty (120) days in the case of an
action brought by a regulatory body) after such notice of termination to afford
the Executive the ability to cure the same. The Executive shall have the right
to address the Board regarding the acts set forth in the notice of termination.
Upon any termination pursuant to this Subsection 7.1, the Company shall pay to
the Executive his Base Salary to the date of termination. The Company shall have
no further liability under this Agreement other than for the Stock Option Tax
Liability Payment and for the reimbursements of reasonable business expenses
incurred prior to the date of termination, subject, however, to the Company’s
policy on reimbursements of business expenses.

7.2 DISABILITY. The Company shall at all times have the right, upon written
notice to the Executive, to terminate Executive’s employment under the Agreement
if the Executive shall become entitled to benefits under the Company’s
disability plan or program as then in effect, or, if the Executive shall as the
result of mental or physical incapacity, illness or disability, become unable to
perform his obligations hereunder for a period of 120 consecutive days or for an
aggregate of 180 days, whether or not consecutive, in any 12-month period. The
Company shall have sole discretion based upon competent medical advice to
determine whether the Executive continues to be disabled. Upon any termination
pursuant to this Subsection 7.2, the Company shall: (a) pay to the Executive any
unpaid Base Salary through the effective date of termination specified in such
notice, and shall pay Executive his Performance Bonus, calculated through the
date of termination on a pro-rated basis for the entire calendar year, within 2
 1/2 months of the Company’s fiscal year end based upon audited financial
results; and (b) pay to the Executive a severance payment equal to six
(6) months of the Executive’s Base Salary at the time of the termination of the
Executive’s employment with the Company. Any payments made to the Executive
pursuant to clause (b) of the preceding sentence shall be reduced by that amount
of compensation or monetary benefit received by the Executive from any third
party (including any disability insurance benefits received by Executive) from
the time of the termination of the Executive’s employment with the Company until
six (6) months thereafter. Said severance payment shall be paid to Executive
over the six month period, in such frequency as Executive received his Base
Salary. The Company shall have no further liability under this Agreement other
than for the Common Stock Equivalent Tax Liability Payment and reimbursement for
reasonable business expenses incurred prior to the date of termination, subject,
however, to the Company’s policy on reimbursements of business expenses.

7.3 DEATH. Upon the death of the Executive during the Term, the Company shall
pay to the estate of the deceased Executive any unpaid Base Salary through the
Executive’s date of death, and shall pay Executive’s estate his Performance
Bonus, calculated through the date of death on a pro-rated basis for the entire
calendar year, within

 

10



--------------------------------------------------------------------------------

2  1/2 months of the Company’s fiscal year end based upon audited financial
results. The Company shall have no further liability under this Agreement other
than for the Common Stock Equivalent Tax Liability Payment and reimbursement for
reasonable business expenses incurred prior to the date of termination, subject,
however, to the Company’s policy on reimbursements of business expenses.

7.4 TERMINATION WITHOUT CAUSE.

(a) The Company shall at all times have the right, upon written notice to the
Executive, to terminate Executive’s employment under the Agreement at any time
without Cause. Upon any termination of the Executive’s employment by the Company
that is not a termination under any of Subsections 7.1, 7.2 or 7.3 of this
Agreement, the Company shall be obligated to pay to the Executive: (a) any
unpaid Base Salary earned through the effective date of termination specified in
such notice, and (b) such compensation (“Termination Pay”) as Executive would
have earned had Executive remained employed by the Company for the balance of
the Initial Term (if the effective date of termination occurs during the Initial
Term), or any such renewal term (if the effective date of termination occurs
during the renewal term) (hereinafter the “Term Balance”). For purposes of this
Section, the Initial Term and/or the Term shall include the period commencing as
of the date of execution of this Agreement. The Termination Pay shall be
comprised of the Base Salary, the Performance Bonus, and any Change of Control
payments, as further described below. Any Change of Control payment due to
Executive under this Section 7.4 shall be calculated based upon, and subject to
the conditions contained within, Section 7.6 of this Agreement. The Base Salary
component of the Termination Pay shall be paid in a lump sum payment within five
(5) days after the effective date of termination, and shall be based on the Base
Salary of Executive as of the date of termination, without taking into account
any future increases, as provided for under this Agreement. The Performance
Bonus due shall be paid, contingent on the achievement of the applicable
performance goals, with respect to such years remaining in the Initial Term (or
for such year with respect to the renewal term), as if the Executive was still
employed by the Company, and shall be paid within 2  1/2 months after the end of
a given year, as described in Section 3.2 above, irrespective of whether such
payment date is after the Term. If a Change of Control had not occurred prior to
the effective date of the termination of the Executive’s employment with the
Company, the lump sum Change in Control payment comprising the Termination Pay
shall be paid to Executive only to the extent the Company had during the Term
Balance consummated such a Change of Control within twelve (12) months before,
on, or after the Executive’s effective date of termination, irrespective of
whether Executive is receiving other components of the Termination Pay
subsequent to such twelve month period; and provided further, that in the event
the Change of Control is consummated subsequent to Executive’s termination,
Executive was substantially involved in the Change of Control transaction. Such
lump sum Change of Control payment comprising the Termination Pay shall be paid
to Executive within five days after the Change of Control had occurred pursuant
to any such definitive agreement. By way of illustration and not limitation, if
the Change of Control is consummated, as described above, after the Term
Balance, the Executive shall not be entitled to any lump sum Change of Control
payment under this Section; however if such Change of Control is consummated
during the Term Balance and within 12 months after the termination of Executive
under this Section, then the lump sum payment shall be paid to Executive within
five days after the Change of Control had occurred. If the Executive is
terminated and the Change of Control is consummated within twelve months after
the expiration of the Term Balance, then

 

11



--------------------------------------------------------------------------------

the Executive shall not be entitled to a Change of Control payment. If the
Executive is terminated and the Change of Control is consummated more than 12
months afterwards, but during the Term Balance, the Executive shall not be
entitled to a Change of Control payment. In addition, the Company shall have no
further liability except as specifically provided herein, and which exception
shall include, but not be limited to, the Common Stock Equivalent Tax Liability
Payment, and for reasonable reimbursement of business expenses incurred prior to
the date of termination, subject, however, to the Company’s policy on
reimbursements of business expenses.

(b) As a condition to Executive’s right to receive the Termination Pay, under
this Section 7.4 or pursuant to Section 7.5 (c) (termination by the Executive
for Good Reason), the Executive shall deliver to the Company, within seven
(7) days of termination, a general release, in form reasonably acceptable to the
Company’s Board of Directors (the “Release”), releasing the Company, its
affiliates, shareholders, officers and directors, employees and agents from any
and all rights, claims, demands, judgments, obligations, liabilities and
damages, whether accrued or unaccrued, asserted or unasserted, and whether known
or unknown, relating to the Company which ever existed, then existed, or may
thereafter exist, by reason of the termination of Executive’s employment with
the Company, except payment of the Termination Pay and the Common Stock
Equivalent Tax Liability Payment. In the event Executive fails to deliver and/or
revokes or seeks to revoke the Release as set forth above, he shall immediately
return to the Company any portion of the Termination Pay that has been paid to
him.

(c) In addition to the aforementioned, in the event of a termination of
Executive’s employment under either Section 7.2, 7.4 or 7.5 (c) herein, the
Company agrees to pay for Executive’s heath insurance and disability insurance
costs for a period of three (3) years. The aforementioned notwithstanding, the
Company agrees that the Executive may waive his rights to Termination Pay
(arising out of this Section 7.4 or Section 7.5 (c)) in exchange for the
Company’s waiver of the Non-Competition provisions contained herein under
Section 5.4. In the event the Executive has already received Termination Pay,
the Executive may enforce the waiver of Section 5.4 for the otherwise remaining
term by returning to the Company an amount equal to the Termination Pay
multiplied by a fraction, the numerator of which will equal 24 less the number
of months from the date of the Termination Pay, and the denominator is 24. The
Employee and Company agree that such waiver shall only apply to Section 5.4, and
not to Sections 5.1, 5.2 and 5.3.

7.5 TERMINATION BY THE EXECUTIVE.

(a) The Executive shall at all times have the right, upon one hundred twenty
(120) days’ written notice to the Company, to terminate his employment under the
Agreement.

(b) Upon termination of Executive’s employment pursuant to this Subsection 7.5
by the Executive without Good Reason, as defined below, the Company shall pay to
the Executive any unpaid Base Salary through the effective date of termination
specified in such notice, and the Company shall pay the Executive his
Performance Bonus, calculated through the date of termination on a pro-rated
basis for the entire calendar year, within 2  1/2 months of the Company’s fiscal
year. The Company shall have no further liability under this Agreement other
than for reasonable reimbursement business expenses incurred prior to the date
of termination, subject, however, to the Company’s policy on reimbursements of
business expenses and the Common Stock Equivalent Tax Liability Payment.

 

12



--------------------------------------------------------------------------------

(c) Upon termination of Executive’s employment under this Agreement pursuant to
this Subsection 7.5 by the Executive for Good Reason, the Company shall be
obligated to pay to the Executive any unpaid Base Salary earned through the
effective date of termination and the Termination Pay set forth in Section 7.4,
as if the Executive was terminated by the Company without cause. Any payment due
hereunder to Executive shall be paid upon the same terms and conditions as
provided for in Section 7.4, as if the Executive was terminated without cause.
The Company shall have no further liability except as specifically provided
herein, including, but not limited to, for the Stock Option Tax Liability
Payment and for reasonable reimbursement business expenses incurred prior to the
date of termination, subject, however, to the Company’s policy on reimbursements
of business expenses.

(d) For purposes of this Agreement, “Good Reason” shall mean any one or more of
the following conditions which initially occur without Executive’s consent
within the one (1) year period immediately preceding the date of termination of
his employment by Executive: (i) any material breach or default by the Company
of this Agreement or (ii) the Company’s requiring the Executive to be based at
any office or location outside of Dade, Broward and Palm Beach Counties in the
State of Florida, except for travel reasonably required in the performance of
Executive’s responsibilities. However, no Good Reason for termination shall be
deemed to exist unless Executive provides to the Company a written notice of the
existence of the condition establishing Good Reason within ninety (90) days of
its initial existence, and the Company fails to remedy the condition within
thirty (30) days following the receipt of such notice.

7.6 CHANGE OF CONTROL OF THE COMPANY.

(a) Unless otherwise provided in Section 7.4 above, in the event of a Change of
Control (as defined in part (b) of this Subsection 7.6) of the Company during
the Term, including the period from the date of execution of this Agreement, the
Company shall be obligated to pay to Executive a lump sum amount, to be paid
within 5 days following the closing of the transaction constituting a Change of
Control, equal to a percentage of the then-in-effect annual Base Salary,
pursuant to the following schedule:

 

Period During Which Definitive Agreement With

Respect to the Change of Control is Entered Into

   Amount of Bonus  

July 6, 2011 - December 31, 2013

     200 % 

January 1, 2014 - December 31, 2014

     150 % 

January 1, 2015 - December 31, 2015

     125 % 

January 1, 2016 - December 31, 2016

     100 % 

Notwithstanding anything contained in this Agreement to the contrary, in no
event shall Executive be entitled to more than one Change of Control payment,
irrespective that a Change of Controlled had occurred more than one time.
Furthermore, it is agreed that no amount shall be payable under this Subsection
7.6(a) (apart from any payments under Section 7.4) unless the event triggering
such payment results in the holders (who are not affiliates of the Company) who
beneficially own at least 50% of the Company’s common stock being paid (or
offered to be paid), a consideration per share equal to not less than 150% of
the price of the Company’s common stock on the

 

13



--------------------------------------------------------------------------------

date of the execution of this Agreement. For purposes of the preceding sentence,
the consideration per share shall include cash or cash equivalents or the fair
market value of the stock of a entity, but only to the extent such stock is
readily salable upon its delivery, as such fair market value is then determined
by the Company’s Board of Directors. If the aforesaid percentage of holders is
not satisfied because certain of such holders in whole or in part, decline any
such consideration payment, or any offer for payment, the aforesaid threshold
would nonetheless de deemed satisfied, and the Executive would be entitled to
such Change of Control payment. For purposes of this Agreement, the term “Change
of Control” shall mean:

(i) Approval by the Board, and shareholders of the Company if required under
applicable law, of: (1) a reorganization, merger, consolidation or other form of
corporate transaction or series of transactions, in each case, with respect to
which persons who were the shareholders of the Company immediately prior to such
reorganization, merger or consolidation or other transaction do not, immediately
thereafter, own 50% or more of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged or
consolidated company’s then outstanding voting securities, in substantially the
same proportions as their ownership immediately prior to such reorganization,
merger, consolidation or other transaction; (2) a liquidation or dissolution of
the Company; or (3) the sale of all or substantially all of the assets of the
Company (unless such reorganization, merger, consolidation or other corporate
transaction, liquidation, dissolution or sale is subsequently abandoned); or

(ii) The acquisition (other than from the Company) by any person, entity or
“group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act, of 50% or more of either the then outstanding shares of the
Company’s Common Stock or the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors (hereinafter referred to as the ownership of a “Controlling Interest”)
excluding, for this purpose, any acquisitions by: (1) the Company or its
Subsidiaries; (2) any person, entity or “group” that as of the Commencement Date
of this Agreement owns beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act) of a Controlling Interest; or
(3) any employee benefit plan of the Company or its Subsidiaries.

(b) In the event a Change of Control does not qualify as “Change in the
Ownership or Effective Control of a Corporation or in the Ownership of a
Substantial Portion of the Assets of a Corporation” under Treasury Department
Regulation 1.409A-3(i)(5), the Change of Control payment shall be made one month
following Executive’s termination of employment with the Company.

(c) For this Section 7.6 only, Executive shall be entitled to the benefits
described in 7.6 (a) for any Change of Control occurring from the date of this
Agreement through December 31, 2011, as if the Agreement had been in effect at
such time of the Change of Control.

7.7 RESIGNATION. Upon any termination of Executive’s employment pursuant to this
Section 7, the Executive shall be deemed to have resigned as an officer, and if
he or she was then serving as a director of the Company, as a director, and if
required by the Board, the Executive hereby agrees to immediately execute a
resignation letter to the Board.

 

14



--------------------------------------------------------------------------------

7.8 SURVIVAL. The provisions of this Section 7, as applicable, shall survive the
Term and any other termination of Executive’s employment under this Agreement.

7.9 RELEASE. Any payments required to be made under this Section 7, which relate
to the termination, irrespective of the reasons therefore, of the Executive’s
employment with the Company, shall be dependent upon the execution and delivery
of the Release, as described in Section 7.4 above.

8. LEGAL EXPENSE REIMBURSEMENTS.

8.1 INDEMNIFICATION; LEGAL EXPENSES. Without limiting the scope of any
indemnification to which Executive is or may be entitled under applicable law or
pursuant to the Company’s Articles of Incorporation, as amended, Bylaws, as
amended, or any contract for indemnification of officers or directors of the
Company, the Company shall, to the maximum extent permitted by applicable law,
indemnify and hold Executive harmless from and against the costs and expenses
(including attorneys’ fees and costs) of Executive’s defense with respect to any
suit, investigation, or other action or proceeding instituted or threatened
against Executive by any person, agency, body, or other entity (other than the
Company) that is based on, arises out of, or is related to any position that
Executive has or had with the Company or any of its subsidiaries or other
affiliates or otherwise to the performance by Executive of any duty or
responsibility under this Agreement. To the maximum extent permitted by
applicable law, the Company agrees to advance to Executive the amount of such
costs and expenses as they are incurred by Executive (upon written request by
Executive therefore, accompanied by reasonably detailed explanation of the basis
for such advance(s)), and Executive agrees, to the extent that such agreement
may be required by applicable law to permit such advances, to account to the
Company for such advance(s), including to refund to the Company any such amount
that it may ultimately be determined(according to applicable law) that Executive
is not entitled to receive as indemnification or reimbursement for such costs
and expenses as a result of the final disposition of the underlying suit,
investigation, or other action or proceeding in respect of which such costs or
expenses were incurred. The Company agrees to take such corporate action as may
be necessary or advisable, if requested by Executive, to authorize, approve, or
effectuate and implement the rights conferred upon Executive in this Subsection
8.1.

8.2 SURVIVAL. The provisions of this Section 8, as applicable, shall survive the
Term and any other termination of Executive’s employment under this Agreement.

9. TAX PROVISIONS

9.1 CODE SECTION 409A

(a) It is the intention of both the Company and Executive that the benefits and
rights to which Executive could be entitled pursuant to this Agreement are not
subject to Code Section 409A and the provisions of this Agreement shall be
construed in a manner consistent with that intention. Should any benefits and
rights to which Executive could be entitled pursuant to this Agreement are
deemed subject to Section 409A, it is the intention of both the Company and
Executive that such benefits and rights comply with Code Section 409A, to the
extent that the requirements of Code Section 409A are

 

15



--------------------------------------------------------------------------------

applicable thereto, and the provisions of this Agreement shall be construed in a
manner consistent with that intention. If Executive or the Company believes, at
any time, that any such benefit or right that is subject to Code Section 409A
does not so comply, it shall promptly advise the other and shall negotiate
reasonably and in good faith to amend the terms of such benefits and rights such
that they comply with Code Section 409A (with the most limited possible economic
effect on Executive and on the Company).

(b) If and to the extent required to comply with Code Section 409A, any payment
or benefit required to be paid under this Agreement on account of termination of
Executive’s employment, or any other term to that effect, shall be made upon
Executive incurring a “separation from service” within the meaning of Code
Section 409A.

(c) Notwithstanding anything in this Agreement to the contrary, in the event
that the Executive is a “specified employee” (as described in Code
Section 409A), and any payment or benefit payable pursuant to this Agreement
constitutes deferred compensation under Code Section 409A, then the Company and
the Executive shall cooperate in good faith to undertake any actions that would
cause such payment or benefit not to constitute deferred compensation under Code
Section 409A. In the event that, following such efforts, the Company determines
(after consultation with its counsel) that such payment or benefit is still
subject to the six-month delay requirement described in Code Section 409A(2)(b)
in order for such payment or benefit to comply with the requirements of Code
Section 409A, then no such payment or benefit shall be made before the date that
is six months after the Executive’s “separation from service” (as described in
Code Section 409A) (or, if earlier, the date of the Executive’s death). Any
payment or benefit delayed by reason of the prior sentence shall be paid out or
provided in a single lump sum at the end of such required delay period in order
to catch up to the original payment schedule.

(d). Neither the Company nor Executive, individually or in combination, may
accelerate any payment or benefit that is subject to Code Section 409A, except
in compliance with Code Section 409A and the provisions of this Agreement, and
no amount that is subject to Code Section 409A shall be paid prior to the
earliest date on which it may be paid without violating Code Section 409A.

(e) For purposes of applying the provisions of Code Section 409A to this
Agreement, each separately identified amount to which Executive is entitled
under this Agreement shall be treated as a separate payment. In addition, to the
extent permissible under Code Section 409A, any series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.

9.2 CODE SECTION 280G. Notwithstanding anything to the contrary, if the amounts
payable to Executive under this Agreement, either alone or together with other
“parachute payments” (as defined in Section 280G(b)(2)(A) of the Internal
Revenue Code of 1986, as amended (the Code”)) (such amounts collectively are
referred to herein as the “Severance Payment”), would constitute an “excess
parachute payment” (as defined in Code Section 280G(b)(1)), then the Severance
Payment shall be reduced (subject to the written consent of the Executive), to
the minimum extent necessary so that no portion of the Severance Payment will be
subject to the excise tax imposed by Code Section 4999 (the “Reduced Severance
Payment”); provided however, that no reduction to the Severance Payment shall
occur if the Severance Payment, less any excise tax which would be imposed on
such payment pursuant to Code Section 4999, would be greater than the Reduced
Severance Payment. The determination of any reduction in the Severance Payment
pursuant to the foregoing provision shall be made by independent counsel to the
Company in consultation with the independent certified public accountants and/or
auditors of the Company.

 

16



--------------------------------------------------------------------------------

10. MISCELLANEOUS.

10.1 ASSIGNMENT. This Agreement is personal in nature and may not be assigned by
either party without the express written consent of the other party; provided,
however, that the provisions of this Agreement shall inure to the benefit of and
be binding upon each successor of the Company, whether by merger, consolidation,
transfer of all or substantially all assets, or otherwise.

10.2 WAIVER. The waiver by any party to this Agreement of a breach by the other
party of any of the provisions of this Agreement shall not operate as or be
construed as a waiver of any different or subsequent breach.

10.3 ENTIRE AGREEMENT. This Agreement constitutes and expresses the entire
agreement of the parties with respect to the subject matter hereof.

10.4 GOVERNING LAW; ALTERNATIVE DISPUTE RESOLUTION. This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Florida (without regard to its rules of conflicts of laws). Except as
set forth in Section 6, and notwithstanding anything else to the contrary in
this Agreement, any controversies or claims arising out of or relating to this
Agreement, or the breach thereof, shall be settled by binding arbitration in
Palm Beach County, Florida, in accordance with the Commercial Arbitration Rules
of the American Arbitration Association, and judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. The
award rendered by the arbitrator shall be final and binding upon the parties,
not subject to appeal. The prevailing party shall be entitled to recover as part
of the award all attorneys’ fees and related costs, including all fees and
expenses of the arbitration.

10.5 NO THIRD PARTY BENEFICIARIES. Nothing in this Agreement, whether express or
implied, is intended to or shall be construed to confer upon or give any person
not a party hereto any rights or remedies hereunder, whether as a third-party
beneficiary or otherwise.

10.6 SEVERABILITY. Should any clause or any other portion of this Agreement be
determined to be void or unenforceable for any reason, such determination shall
not affect the validity or enforceability of any other clause or portion of this
Agreement, all of which shall remain in full force and effect, unless the result
of any such invalidity or unenforceability shall be to cause a material failure
of consideration to the party seeking to sustain the validity or enforceability
of the subject provision.

10.7 NOTICES. All notices and other communications hereunder shall be deemed to
have been duly given on the date of receipt if delivered personally or three
(3) business days after deposit in the United States Mail, if in writing and
sent to the Company at its principal executive offices (Attention: Steven C.
Jacobs), or to Executive at his address as noted in the Company’s records, as
the case may be, or to such other address as one party shall have given to the
other in accordance with this provision.

10.8 EFFECT OF CAPTIONS AND HEADINGS. The captions and headings contained herein
are for convenience only, do not constitute a part of this Agreement, and shall
not be used in construing it.

 

17



--------------------------------------------------------------------------------

10.9 INDEPENDENT COVENANTS. The parties agree that each of the covenants and
provisions contained in this Agreement shall be deemed severable and construed
as independent of any other covenant or provision.

10.10 MODIFICATIONS AND AMENDMENTS. This Agreement may not be, and shall not be
construed to have been modified, amended, rescinded, canceled, or waived, in
whole or in part, except if done so in writing and executed by the parties
hereto.

10.11 EXCLUSIVE JURISDICTION; VENUE. SUBJECT TO THE ARBITRATION PROVISIONS OF
SUBSECTION 10.4 ABOVE, EACH PARTY HERETO AGREES TO SUBMIT TO THE PERSONAL
JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN PALM BEACH
COUNTY, FLORIDA FOR RESOLUTION OF ALL DISPUTES ARISING OUT OF, IN CONNECTION
WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND ENFORCEMENT OF THIS
AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE THEREIN THAT SUCH COURTS
CONSTITUTE AN INCONVENIENT FORUM.

10.12 WAIVER OF JURY TRIAL. SUBJECT TO THE ARBITRATION PROVISIONS OF SUBSECTION
10.4 ABOVE, AS A MATERIAL INDUCEMENT FOR THIS AGREEMENT, EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES ALL RIGHTS TO A
TRIAL BY JURY OF ANY ISSUES SO TRIABLE.

IN WITNESS WHEREOF, the parties have executed this Agreement, as an instrument
under seal, as of the day and year first written above.

 

  “Company”      SUMMIT FINANCIAL SERVICES GROUP, INC.      By:   

/s/ Steven C. Jacobs

     Steven C. Jacobs      Executive Vice President      “Executive”     

/s/ Marshall T. Leeds

    

Marshall T. Leeds

  

 

18